EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In order to correct what appears to be an administrative error, the TITLE of the application is amended to recite:



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in each of independent claims 1, 8, and 16:

(Claim 1): A system, comprising:
a valve configured to adjust a flow of a fluid in a coolant circuit of an engine, the valve comprising an expansion element coupled to a transmission pin to adjust the flow of the fluid through the valve based on a temperature of the fluid, wherein the transmission pin is further coupled to a pressure-regulated actuator, the transmission pin actuated based on a charge pressure at the pressure-regulated actuator.

(Claim 8): A valve for a coolant circuit, comprising:
a first connection for admitting fluid to the valve;
a second connection for expelling fluid from the valve to a heat exchanger;
a third connection for expelling fluid from the valve to a bypass;
a transmission pin configured to adjust an opening size of the second connection and the third connection;
an expansion element coupled to the transmission pin and configured to adjust a position of the transmission pin in response to a fluid temperature; and
an actuator coupled to the transmission pin and configured to adjust the position of the transmission pin in response to a charge pressure.

(Claim 16): A vehicle, comprising:
an engine;
a compressor;
a coolant circuit fluidly coupled to the engine, the coolant circuit comprising a heat exchanger and a bypass; and
a valve arranged in the coolant circuit, the valve comprising a first connection configured to receive coolant from the cooling circuit downstream of the engine, a second connection configured to expel coolant from the valve to the heat exchanger, and a third connection configured to expel coolant from the valve to the bypass; 
the valve further comprising a transmission pin coupled to an expansion element and an actuator, wherein the expansion element is configured to adjust a position of the transmission pin in response to a coolant temperature and the actuator is configured to adjust the position of the transmission pin in response to a charge pressure.

In general, it is known to operate a thermostat based on coolant temperature and an intake pressure; for example, see: Matsushiro et al. (US Pat No 5,404,842), Quix et al. (US Pub No 2019/0353087), and Quix et al. (US Pub No 2020/0158003).
However,
In the Matsushiro reference, two separate valves are provided to control based on temperature and intake pressure separately. Moreover, the intake pressure is a vacuum pressure versus a charge pressure, as claimed.
In the Quix references, while the valves found in the references perform more similarly to the instant application, as being dependent on a charge pressure and both pressure and temperature controlling the same valve, both utilize two separate elements in the valve to control it.
In other words, none of the closest prior art uses a single transmission pin acted on by both an expansion element and an actuator to control the analogous valve/valves; thus, separating the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747